     Case 3:19-cv-01097-RDM-CA Document 1 Filed 06/26/19 Page 1 of 10


                                                                 3:19-cv-1097
               IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ruSTIN CREDICO                                   ) CIVIL ACTION NO: TBA

      v.                                     )          BIVENS CLAIM

S.I.S OFFC. LYONS                                )           FTCACLAIM

(official I individual capacity);                ) FOR THE FOLLOWING:

UNKNOWN JOHN/JANE DOE S.I.S OFFC. ) 1) HORNE TAKINGS

(official I individual capacity);                ) 2) FIRST AMENDMENT

                                                 ) (censorship & retaliation
&                                                    association)

UNKNOWN BOP LT. OFFC.                            ) 3) DUE PROCESS

(official I individual capacity);                ) (procedural & substantive)

UNKNOWN JOHN/JANE DOE FBI AGENTS)

(official I individual capacity);                )                     FILED
                                                                  WILLIAMSPORT
S.I.S OFFC. WHITE                                )
                                                                     JUN 2 6 2019
(official I individual capacity);                )
                                                               PER      NR
                                    INTRO                              DEPUTY CLERK

       Plaintiff Justin Credico brings forth these Bivens claims alleging
violations of property rights pursuant to Home Takings claim; First
Amendment censorship, association and retaliation claims; Due Process
procedural and substantive claims. Credico also brings forth state law
claims under FTCA (a separate stay motion will be filed after docketing of
this claim, for exhaustion of remedies purposes. Credi co reserves the right
to amend state law claims if necessary



                                      1
    Case 3:19-cv-01097-RDM-CA Document 1 Filed 06/26/19 Page 2 of 10




                                 JURISDICTION

       This Court's jurisdiction is pursuant to federal question jurisdiction 28
USC 1331, and any state law claims fall under 28 USC 1367. FTCA claims
will fall under 28 USC 1346.

                                 PARTIES

     The plaintiff was at all times throughout this claim an inmate of
Allenwood BOP

       Defendants unknown SIS, S.I.S. White, unknonwn I.T. officer, and
Lyons were at all times federal officials taked with working for the DOJ and
BOP: Lyons and the unknown SIS Officer were at all times liaisons to the
DOJ & FBI tasked with handling investigations that transpire within BOP
property. Defendant I.T. officer was tasked with handling cyber activities
for the BOP Allenwood facility. Defendant White was at all times tasked
with working for BOP S.I.S along with Lyons and the other unknown S.I.S
scumbag

      Defendant FBI unknowns were at all times, assumingly working for
the DOJ Middle District Federal territories (if not then the scumbags'
employement location will be found via discovery. They were tasked with
federal investigations of Credi co over this incident

                                 FACTS

        1. On January 30th 2018, Credico was placed into SHU for 4 months
over allegations that he had hacked the Allenwood network. Its noted that
all the codes and computer documents that are in this case, had all been
emailed outgoing and handwritten while Credico was at FDC Philadelphia.
Credico never received any hacking or virology information incoming from
anyone
      2. Credico was interrogated by SIS Lyons and was placed in ths SHU
on that day
      3. Credico was later interrogated by an unknown S.I.S. officer and

                                       2
    Case 3:19-cv-01097-RDM-CA Document 1 Filed 06/26/19 Page 3 of 10




officer White of S.I.S. Here, both defendants alleged that Credico also
hacked the network and he was charged accordingly under BOP policy.
Both of these officers asked about a computer forum of coders, called
Rohitab. Here these officers told Credico that he was not allowed to contact
Rohitab because they are groups of hackers. This was never proved and is
unfounded. Moreover, Credico was told that his BOP contact email
information contained Chinese and Russian Embassies and that they would
be used against him.

        4. According to other documents surrounding this matter, Credico
was told by S.I.S., that their IT official (unknown defendant IT officer,) had
analyzed several source code documents found in Credico's cell and
determined them to be viruses that Credico had written on the BOP systems.
Credi co was also accused of having handwritten source code (that was
found on his person the time of arrest and palcement in SHU,) determined
by this so-called expert as being viruses - it wasnt.

       5. Moreso, Credi co had three books in his cell which he had been
allowed to a) bring in, and b) be sent in. The first book, PLC programming
was confiscated as potentially affecting the security and orderly running of
the prison (crock of simmering BS.) This PLC book was allowed in by FDC
Phila. and Credico was allowed to have it transferred in by FDC Phila. to
Allenwood upon receipt of his prison property transfer. The second book,
C# Head First Series is a beginner book on writing C# programs (it contains
no hacking nor viruses AT ALL!) Its noted none of Credico's books
contained any external media (i.e., cd dvd usb.) The third book was a book
he himself was writing on cyber security on behalf of his mother before she
had passed away while he was in prison. This book was alos confiscated and
never returned

       6. While in SHU and under investigation, despite not being told that
the case was sent to outside AUSA DOJ (the BOP notifies SHU prisoners
whether they are under outside investigation,) the FBI was brought it. Its
noted that the ONLY WAY Credico found out these dirty Iii scumbag feds
were even a part of this investigation was because an unknown SHU officer
told Credico that he was being investigated by FBI and that FBI had come
                                      3
    Case 3:19-cv-01097-RDM-CA Document 1 Filed 06/26/19 Page 4 of 10




in to review Credico's property (codes.)

      7. This would have been no issue, except that the FBI scum never told
Credico that they had his property nor did Credico ever get a notice from the
scum FBI, that FBI had his property. The only way Credico found that out,
was when he asked an SIS officail where his computer codes were so that he
could have them mailed home (BOP offers this option as discussed later
within the due process claims.) When inquiring, Credico was told FBI has
the codes.

      8. Neither the books nor codes have been returned to date

       9. Credico was inti ally found guilty of the BOP policies. Losing 154
days good time. On appeal, after the BOP dragged their ass and waited an
entire year for a re-hearing that Credico had earned via a BOP appeal
alleging procedural and evidentiary issues, the rehearing concluded that one
charge was unfounded and the other warranted only 20 something days loss
good time

      10. Credico exhausted his remedies fully (see section on exhaustion.)

       11. What Credico did on these Allenwood education center computers
was use a word processor Resume' Maker program (an approved program
for Credico's account,) and started typing a Resume' under the programs IT
option (the program comes with easy to click templates that allow a quick
template draft to be inserted into the Resume Maker word processor form
window.) Now as an extra section Credico started adding various source
code in C# programming language format (its noted that this requires a
compiler to conver the source to binary executable.) The fact of the matter is
your government's setup of Credi co computer account gave him permissible
ACL/DACL access to everything that he used, no privilege escalation no
hacking no malware was ever used against these systems. (Its noted that if
they dont understand ACL/DACL rights, then oh well, im not teaching you
sh*t in this complaint, its not my job to do so.)
      12. Its also noted that the prisoner have ability to access two different
types of system access in the BOP. One is the email system TRULINCS

                                       4
    Case 3:19-cv-01097-RDM-CA Document 1 Filed 06/26/19 Page 5 of 10




which inmates use to send emails to their friends and families. The other, is
the education system network which allows inmates to play typing games,
word processor Resume Maker, and this gives them user access rights to the
Windows desktop (whereas TRULINCS system contains the inamtes within
a captive portal preventing any access to the Windows desktop.)

       13. Its noted as well, that Credico did have some handwritten viruses
in his possession. Again these were written well before his arrival at
Allenwood, and were written in 32 bit and 64 assembly format: a) this
format requires a 3rd party compiler (which the BOP nor Credico had,) in
other words there was no way in hell Credico was compiling any assembly
language coded material at Allenwood BOP.

FIRST AMENDMENT CLAIM OF RETALIATION

14. Credico alleges that the S.I.S defendants and LT. officer retaliated
against him over constitutionally protected speech. Said speech being the
codes that he had written

15. This was constitutionally protected speech activity since Credico has a
right to write whatever source code on paper he so deems necessary and
unless they could prove it was done on their systems, they cant prove sh*t

16. In fact Credico was faced with a series of allegations of unleashing
viruses into their system, and hacking with scripts to gain unmonitored
access. When in all actuality, these stupid morons failed to understand that
EVERY SINGLE PROGRAM that was on that desktop system used by
Credico was permitted per his ACL/DACL settings. These settings are setup
by the IT officer for all generic user accounts to their system. such
accusation deter a person of ordinary firmness per the retaliation standards

17. The moving force behind these allegations and palcement into the SHU,
was all over these books and source codes

FIRST AMENDMENT ASSOCIATION CLAIMS

18. First associational claim is that Credico was ordered not to have contact
with Rohitab. It was alleged that Rohitab was a hacker and that he was
                                      5
    Case 3:19-cv-01097-RDM-CA Document 1 Filed 06/26/19 Page 6 of 10




forbidden to speak to the forum members because of that

19. Second claim under association, is that Credico's contact information to
Chinese and Russian embassies were also used against him in order to
bolster defendants' claim that Credico was engaged in some kind of
nefarious hacking scheme against the BOP

20. Being prohibited to SPEAK to an Embassy by its various nature is first
amendment speech associational violation. Secondly, for Rohitab members.
All over the fact that these defendants' stupidly accused Credi co of being in
contact with them in order to come up with some hacking scheme to gain
access into some BOP computers

FIRST AMENDMENT CENSORSHIP

22. The first claim of censorship comes by way of not permitting Credico to
posess and read the PLC programming book

23. The second claim of censorship comes by way of not permitting Credico
to posess and read the C# Head First Series Programming Book

24. The third claim of censorship was that Credico was not permitted to
posess and write his own cyber security book on behalf of his mother

25. All of these censorship claims come against all S.l.S defendants and LT.
officer. Lyons approved and gave final orders to not allow Credico to have
these books. White conjoined with Lyons in this review as well. The I.T.
officer gave assistance in determining erroneously that these books
contained hacking and virus information when this LT. unknown is an
expert in neither cyber security field. Its noted to date, their is no
certification for cyber security virology offered to anyone at this time in any
school.

DUE PROCESS VIOLATION (PROCEDURAL)

26. Procedural claim one comes by way of failing to obtain an expert in
cyber security related fields before ALL S.I.S and IT defendants came to a
conclusion, that Credico had hacked and exploited the Allenwood computer

                                       6
    Case 3:19-cv-01097-RDM-CA Document 1 Filed 06/26/19 Page 7 of 10




systems. Absolutely no evidence proves such accusations. S.I.S. Lyons
made this determination without he himself being an expert in such fields,
or having an expert in such fields give him information showing Credico
hacked in any way. White and Unknown S.l.S., also did not obtain any
expert before adding their own accusations against Credico wherein he was
alleged to have hacked. White and this Unknown S.l.S. clearly in their own
reports alleged Credico to have written a virus on the system and exploited
it to gain access to programs he originally was not entitled to. The LT.
defendant also alleged Credico to have a hand written virus source code in
his actual possession at the time of being arrested and placed into SHU.
Also, this LT. defendant stated that these asm codes were written on the
system, viruses were written on the system, and that Credico had exploited
his way in order to do so

27. Claim two comes by way of S.I.S. White and the Unknown S.I.S. failing
to allow Credico to have his books sent home. Its noted that BOP policy
(which Credico is not showing this Court, its a public policy the clerks can
go fetch it if the court doesnt believe one exists) permits any confiscated
books to be mailed back to the inmate's residence. Here, Credico was given
a form to sign, this form contains two sections. The top is the reason for
confiscation, the second the return of property delivery section. Credico had
his hand cuffed behind his back, which made the entire process almost
impossible to handle. But he did somehow sign the top section. After which
the defendants took the form and explained to Credico the next step would
be a DHO hearing. When Credico asked to sign the bottom return of
property delivery section, defendants told him the process is that a copy of
the form would be made and he would have the option of signing to delivery
of his property (books) later. Two days before he was to be transferred to
Berlin BOP, Credico spoke to another S.I.S. offc. (not a defendant herein,)
about return of property. This officer did not have the form and explained
that he would need to obtain it from White and Lyons. Credico the day
before transfer, wrote a declaratory statement permitting BOP to transfer the
books in his absence (inmates have to sign the bottom section which
Credico obviously cant do ifhe was being sent next morning to Berlin) if he
is unable to sign the bottom section. Its unknown what happened to the
                                     7
    Case 3:19-cv-01097-RDM-CA Document 1 Filed 06/26/19 Page 8 of 10




Declaratory Statement.

28. Claim three arises against the unknown FBI defendant maggots. Credico
was told by an unknown BOP officer in the SHU that the FBI had his source
codes. However, these FBI never gave Credico any formal notice or any
notice at all, that they had confiscated such materials.

      Side Note: Bia bla bla Hudson v. Palmer state court remedies
      providing appropriate means for Credico to get his stuff back.
      Because, Credico filed a state court claim which was not adjudicated
      on the merits, the State Court chose to abstain from taking
      jurisdiction over the property claims. Therefore, Credico has
      permission to proceed in Federal Court since he exhausted available
      state court property remedies and the state court refused to handle
      them. Notwithstanding, the Horne takings claims brought herein.



DUE PROCESS CLAIMS (SUBSTANTIVE)

29. Substantive due process claim one is over the facts discussed supra at
n.26 and n.27. Here, S.LS. Lyons, White, Unknown S.LS. and LT. Unknown
defendants failed to ascretain an expert in the fields of cyber security and
virology before making accusations of such a serious nature without cause.
Landing Credico in f***ng SHU solitary confinement for almost half a year.

30. Claim two stems from FBI unknowns taking property belonging to
Credico without reimbursement or notice. Had proper notice been given
under procedural CFR or law allowing credico to fill out return of property
forms by the FBI, then procedural injury wold arise. However, somewhere
down the road this procedural process failed because of defendants actions.
Credico suffers substantive injury when such procedural process is not even
started to begin with, i.e. formal notice. This amounts from the failure to
implement proper FBI return of property notices and confiscation sheets. If
procedural process is not started nor followed when it should be, substantive
process claims are the only remaining due process course of action


                                     8
    Case 3:19-cv-01097-RDM-CA Document 1 Filed 06/26/19 Page 9 of 10




axiomatically.

FIFTH AMENDMENT HORNETAKIN GS CLAIM

31. Pursuant to Supreme Court precedent in Home v. department of
Agriculture ( 569 US 513 ), the takings clause arises out of Fifth Amendment
takings of property which would apply to the federal level. Home applies
here over the fact that unknown FBI confiscated Credico's source codes,
inter alia. Its unknown as to what extent this confiscation was able to obtain.
No records of what was seized has been given to Credico. All he knows is
that FBI unknowns came to BOP Allenwood, assisted the BOP in this
investigation, and took his papers, source codes, and whatever else
computer related.

EXHAUSTION OF AVAILABLE REMEDIES

32. Exhuastion is an affirmative defense raised by defendants. However, sua
sponte reasons command Credico to show that he fully utilized all avenues
of exhuastion, even on the state level. First, he filed his BP9, 10, 11. A copy
of the BPI l has been included as evidence he exhausted fully. Secondly, he
tried initiaiting a beginning complaint over these issue with the local state
common pleas court. The court chose to abstain jurisdiction, stating to the
point, Credico being in federal prison against federal officials, show raise
federal court jurisdiction. Credico was going to raise Hudons Palmer
adequate post state court deprivation remedies claims at the common pleas
level, but he no opportunity due to stte court abstention. He waives no rights
to reinitiate an england Reservation of the federal level commands the state
level to hear any proprty state torts

CLAIMS FOR RELIEF

33. The actions of the SIS defendants and IT unknown officer violated
Credico's due process. They (all SIS defendants) accused Credico of
inserting malware into the system and exploiting the system. He did not.
They chose not to take credence to cyber secuirty experts and instead just
went around falsely accusing Credico as committing crimes.


                                      9
   Case 3:19-cv-01097-RDM-CA Document 1 Filed 06/26/19 Page 10 of 10




34. They (all SIS defendants) failed to allow him to retrieve his books

35. They (all SIS defendants) then further went on to tell him he could no
longer contact Rohitab, and stated that his Embassy contact information to
Russia and China were supportive grounds for their accusations. This is
associational free speech violation

36. FBI unknown officers confiscated Credico property without notice.
They also confiscated it contrary to taking clause under the fifith
amendment as expanded by Home.

RELIEF REQUESTED

WHEREFORE, CREDICO seeks the following relief:

l. Monetary damages redress of $250,000




                                     10
